The opinion of the Court was delivered by
Knox, J. —
After a careful examination of this case, we are of opinion that it is free from error.
The principles of law applicable to the case were clearly and correctly stated to the jury by the learned judge who presided at the trial, and were substantially as follows:—
1. Where one contracts to do all the millwright work necessary in the construction of a grist-mill, he is bound to do it in a workmanlike manner, so that it will answer the purpose for which it is intended.
2. If the millwright, after doing part of the work under the contract, refuses or neglects to complete it, he can recover nothing for part performance; but if the work is all done, but part of it defective in the execution, which defect can be cured by the substitution of other machinery or better work, there may be a recovery of the contract price; or in the absence of - an express .contract, what the work is reasonably worth, deducting the actual damages sustained on account of the defective performance.
3. The measure of damages would be the expense of the new work, and the profits of the mill for such time as it was necessarily stopped from running whilst the alterations were being made.
*3844. Where that part of the work complained of was constructed under directions given by the owner of the mill, the workman is not responsible if the defect was occasioned by following the directions so given.
5. If the employee knowingly and purposely makes the work defective, it is such mala fides on his part that he can recover nothing for any of the work done under the contract.
Judgment affirmed.